454 U.S. 1027
102 S. Ct. 561
70 L. Ed. 2d 470
State of CALIFORNIAv.State of WEST VIRGINIA
No. 91
Supreme Court of the United States
November 9, 1981

On motion for leave to file bill of complaint.
The motion for leave to file a bill of complaint is denied.
Justice STEVENS, dissenting.


1
The State of California invokes this Court's jurisdiction to adjudicate a controversy with the State of West Virginia arising out of an alleged breach of contract covering athletic contests between two state universities.  Congress has provided that this Court's jurisdiction over controversies between two States is exclusive.*  Although the Court has explained why it will decline to exercise its nonexclusive jurisdiction over cases in which only one of the parties is a State, see Ohio v. Wyandotte Chemicals Corp., 401 U.S. 493, 91 S. Ct. 1005, 28 L. Ed. 2d 256, that explanation is inapplicable to cases in which our jurisdiction is exclusive.  The fact that two sovereign States have been unable to resolve this matter without adding to our burdens does not speak well for the statesmanship of either party but does not, in my opinion, justify our refusal to exercise our exclusive jurisdiction under 28 U.S.C. § 1251(a) (1976 ed., Supp. III).  I would grant the motion for leave to file and refer the case to a special master.



*
 Title 28 U.S.C. § 1251 (1976 ed., Supp. III) provides:
"(a) The Supreme Court shall have original and exclusive jurisdiction of all controversies between two or more States.
"(b) The Supreme Court shall have original but not exclusive jurisdiction of:
"(1) All actions or proceedings to which ambassadors, other public ministers, consuls, or vice consuls of foreign states are parties;
"(2) All controversies between the United States and a State;
"(3) All actions or proceedings by a State against the citizens of another State or against aliens."